PER CURIAM.
Subsequent to this court’s opinion in Bird v. International Graphics, Inc., 362 So.2d 316 (Fla. 3d DCA 1978), an amended complaint was filed. Service of process was ultimately had upon the defendant. Thereafter, pursuant to Florida Rules of Civil Procedure 1.190, the complaint was amended prior to any responsive pleading being filed thereto and said complaint, as amended, was validly served upon the defendant and his counsel. Subsequently, a default judgment was entered against the defendant for failure to reply. A final judgment was entered against the defendant and a post-judgment garnishment was entered against the same fund involved in the prior litigation. These appeals ensued.
The appellant contends the trial court erred in taking certain motions under advisement and in entering the final judgment on the default without notice.
We affirm. No abuse of discretion was shown in the trial judge taking the matter under advisement for a period of less than sixty days, without exceptional circumstances. Nothing in this record indicates any such situation. See: Florida Rules of Civil Procedure 1.020(f). Secondly, the amount involved being liquidated, there was no necessity of the defendant receiving notice of the application for final judgment on the default. Moore v. Boyd, 62 So.2d 427 (Fla.1952); Stevenson v. Arnold, 250 So.2d 270 (Fla.1971).
*53Therefore, for the above and foregoing reasons, the final judgment here under review and the post-judgment writ of garnishment be and the same are hereby affirmed.
Affirmed.